DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “…making a first connection between the battery and the first power supply… making a second connection between the battery and the second power supply” (emphasis added). The Examiner believes the phrase should read as between the “first” battery and the second power supply, so as to appropriately refer back to the first battery of the system. For the sake of expediting prosecution, the claim will be interpreted as “between the first battery and the second power supply”. Appropriate correction is required.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (U.S. Patent Number 10,033,220).


Regarding Claim 1:
Nguyen discloses a power system, the power system comprising: a first battery (Fig. 2, ESS 222 and its related discussion; see, for example, Abstract, Col. 13, line 62- Col. 14, line 20), the first battery comprising a first power interface (Fig. 2, first power interface seen as the respective connection between ESS 222 and switching assembly device 224; see, for example, Col. 14, lines 38-53, Col. 15, line 66- Col. 16, line 45, etc.), a first and a second power supply (Fig. 2, power source 208 with sensor 214 and power source 210 with sensor 216 for example, and their related discussion), the first power supply comprising a second power interface (Fig. 2,  second power interface seen as the respective connection between sensor 214 and the switching device assembly 224) and a first status interface (Fig. 2, first status interface seen as the respective connection shown between sensor 214 and control system 220), the second power supply comprising a third power interface (Fig. 2, third power interface seen as the respective connection shown between sensor 216 and switching device assembly 224); and, connection configuration logic (Fig. 2, control system 220 and its related discussion), wherein the connection configuration logic is configured to: connect the first power interface and the second power interface, making a first connection between the battery and the first power supply (Fig.’s 2 and 5, control system 220 configured to control switching device assembly 224 so as to connect power source 208 with sensor 214 to ESS 222, and their related discussion; see, for example, Col. 14, lines 38-53, Col. 17, lines 26-34, Col. 23, lines 4-26, etc. which disclose the control system 220 is capable of controlling switching device assembly 224 in such a manner so as to connect one of the power sources to ESS 222 so as to charge the ESS device. The energy control system will “…command switching device assembly 224 to feed power from one of power sources… to high-voltage ESS device 222 and charges high-voltage ESS device 222.”); receive, via the first status interface, a first status of the first power supply (Fig. 2, control system 220 receiving a status associated with power source 208 from sensor 214, and their related discussion; see, for example, Col. 15, lines 58-65, etc.); determine, based on the first status, that the first power supply has transitioned to a first state; and, in response to the determining that the first power supply has transitioned to the first state, disconnect the first connection and connect the first power interface and the third power interface, making a second connection between the battery and the second power supply (Fig.’s 2 and 5, control system 220 receiving status information associated with various power sources, such as power source 208 from sensor 214, and subsequently controlling switching device assembly 224 to connect another power source, such as power source 210 with sensor 216 to ESS 222, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…” See also the respective teachings and discussions in relation to Fig.’s 8-9).
Regarding Claim 2:
Nguyen teaches the limitations of the preceding claim 1. Nguyen further discloses wherein the first status comprises a degraded status of the first power supply (Fig. 2, control system 220 receiving a status associated with power source 208 from sensor 214, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208, i.e. power degradation has occurred associated with a power source. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…”).
Regarding Claim 3:
Nguyen teaches the limitations of the preceding claim 1. Nguyen further discloses wherein the connection configuration logic is further configured to: receive, via the first status interface, a second status of the first power supply; determine, based on the second status, that the first power supply has transitioned to a second state; and, in response to the determining that the first power supply has transitioned to the second state, disconnect the second connection and reconnect the first connection (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826.).
Regarding Claim 4:
Nguyen teaches the limitations of the preceding claim 3. Nguyen further discloses wherein the first status comprises a degraded status of the first power supply and the second status comprises an operational status of the first power supply (Fig.’s 2, and 8-9, control system 220 receiving a status associated with power source 208 from sensor 214, steps 802, 804, 806/808, etc., and their related discussion; see, for example, Col. 15, lines 58-65, Col. 34, line 22- Col. 36, line 10, etc. As previously discussed, the first status is indicative of a power loss or interruption, whereas the second status indicates the primary power feed is stable)
Regarding Claim 13:
Nguyen discloses a method, the method comprising: receiving, by a power system, a first status of a first power supply (Fig. 2, power source 208 with sensor 214, control system 220, and their related discussion; see, for example, Col. 15, lines 58-65, etc.), the first power supply connected to a first battery by means of a first connection between a power interface of the first power supply and a power interface of the first battery (Fig. 2, ESS 222 with respective power interface connected to switching device assembly 224, power source 208 with sensor 214 with another respective power interface connected to switching device assembly 224, and their related discussion; see, for example, Abstract, Col. 14, lines 38-53, Col. 15, line 66- Col. 16, line 45, etc.); determining, by the power system, based on the first status of the first power supply, that the first power supply has transitioned to a first state ; and, in response to the determining that the first power supply has transitioned to the first state, disconnecting the first connection and connecting the battery to a second power supply by making a second connection between the power interface of the battery and a power interface of the second power supply (Fig.’s 2 and 5, control system 220 receiving status information associated with various power sources, such as power source 208 from sensor 214, and subsequently controlling switching device assembly 224 to connect another power source, such as power source 210 with sensor 216 to ESS 222, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…” See also the respective teachings and discussions in relation to Fig.’s 8-9).
Regarding Claim 14:
Nguyen teaches the limitations of the preceding claim 13. Nguyen further discloses in response to the first power supply having transitioned to the first state, receiving, by the power system, a second status of the first power supply; determining, by the power system, based on the second status, that the first power supply has transitioned to a second state; and, in response to the determining that the first power supply has transitioned to the second state, disconnecting the second connection and reconnecting the first connection (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826.).
Regarding Claim 15:
Nguyen teaches the limitations of the preceding claim 13. Nguyen further discloses wherein the method further comprises determining, by the power system, that the second power supply is in a third state; and, wherein the connecting the second connection is based on the second power supply in the third state (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826. In this instance, the third state of the second power supply is seen as a state in which the second power supply has the highest rank with respect to current availability and stability, therefore being identified and selected as the alternative power feed selected by the control system).
Regarding Claim 16:
Nguyen teaches the limitations of the preceding claim 13. Nguyen further discloses wherein the first state comprises a degraded state of the first power supply (Fig. 2, control system 220 receiving a status associated with power source 208 from sensor 214, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208, i.e. power degradation has occurred associated with a power source. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…”).
Regarding Claim 17:
Nguyen teaches the limitations of the preceding claim 14. Nguyen further discloses wherein the first state comprises a degraded state of the first power supply (Fig. 2, control system 220 receiving a status associated with power source 208 from sensor 214, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208, i.e. power degradation has occurred associated with a power source. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…”); and, wherein the second state comprises an operational state of the first power supply (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826.).
Regarding Claim 20:
Nguyen teaches the limitations of the preceding claim 13. Nguyen further discloses wherein the first and second connections comprises connections through a switch (Fig. 2, ESS 222, switching assembly device 224, power source 208 with sensor 214, etc., and their related discussion; see, also Fig.’s 5A-5B which show the switching assembly device in greater detail, including switches 522, 530, 524, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (U.S. Patent Number 10,033,220).
Regarding Claim 5
Nguyen teaches the limitations of the preceding claim 1. Nguyen further discloses wherein the first, second, and third power interfaces each comprises a respective battery power interface; wherein the connection configuration logic configured to make the first connection comprises the connection configuration logic further configured to connect the battery power interface of the first power interface and the battery power interface of the second power interface (Fig.’s 2 and 5, control system 220 configured to control switching device assembly 224 so as to connect power source 208 with sensor 214 to ESS 222, and their related discussion; see, for example, Col. 14, lines 38-53, Col. 17, lines 26-34, Col. 23, lines 4-26, etc. which disclose the control system 220 is capable of controlling switching device assembly 224 in such a manner so as to connect one of the power sources to ESS 222 so as to charge the ESS device. The energy control system will “…command switching device assembly 224 to feed power from one of power sources… to high-voltage ESS device 222 and charges high-voltage ESS device 222.”); and, wherein the connection configuration logic configured to make the second connection comprises the connection configuration logic configured to connect the battery power interface of the first power interface and the battery power interface of the third power interface (Fig.’s 2 and 5, control system 220 receiving status information associated with various power sources, such as power source 208 from sensor 214, and subsequently controlling switching device assembly 224 to connect another power source, such as power source 210 with sensor 216 to ESS 222, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…” See also the respective teachings and discussions in relation to Fig.’s 8-9). While Nguyen discloses a battery interface capable of charging ESS 222 as well as potentially discharging ESS 222, Nguyen fails to explicitly teach the battery interface as a respective battery power interface and battery charge interface. However, the Applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude it’s consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178. In this case, separating the respective interface into a “power interface” and a “charging interface” would have been obvious to one of ordinary skill in the art.
Regarding Claim 6:
Nguyen teaches the limitations of the preceding claim 5. Nguyen further discloses wherein the connection configuration logic configured to make the first connection further comprises the connection configuration logic configured to connect the battery charge interface of the first power interface and the battery charge interface of the second power interface (Fig.’s 2 and 5, control system 220 configured to control switching device assembly 224 so as to connect power source 208 with sensor 214 to ESS 222, and their related discussion; see, for example, Col. 14, lines 38-53, Col. 17, lines 26-34, Col. 23, lines 4-26, etc. which disclose the control system 220 is capable of controlling switching device assembly 224 in such a manner so as to connect one of the power sources to ESS 222 so as to charge the ESS device. The energy control system will “…command switching device assembly 224 to feed power from one of power sources… to high-voltage ESS device 222 and charges high-voltage ESS device 222.”); and, wherein the connection configuration logic configured to make the second connection further comprises the connection configuration logic configured to connect the battery charge interface of the first power interface and the battery charge interface of the third power interface (Fig.’s 2 and 5, control system 220 receiving status information associated with various power sources, such as power source 208 from sensor 214, and subsequently controlling switching device assembly 224 to connect another power source, such as power source 210 with sensor 216 to ESS 222, and their related discussion; see, for example, Col. 15, line 58- Col. 16, line 45. A “first state” is seen as an instance in which there has been a potential loss of power or potential interrupt of electrical power from a power source, such as power source 208. “Subsequently energy control system may determine the occurrence of a power event based on sensor signals from sensor 214 indicating a potential interruption of electrical power feed from power source 208. In response to the occurrence of the power event, control system 220 may command switching device assembly 224 to feed electrical power from power source 210 instead of from power source 208…” See also the respective teachings and discussions in relation to Fig.’s 8-9)
Claims 7-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Number 10,033,220) in view of Bourgeois et al. (U.S. Patent Publication Number 2013/0099574).
Regarding Claim 7:
Nguyen teaches the limitations of the preceding claim 1. While Nguyen discloses the use of an ESS system, Nguyen fails to explicitly teach the power system and ESS comprises a second battery.
However, Bourgeois et al. discloses a power system comprises a second battery (Fig. 1, energy storage device 142 comprising a first battery 146, a second battery 148, etc., and their related discussion; see, for example, paragraph 0022), the second battery comprising a fourth power interface (Fig. 1, second battery 148 comprising a respective power interface including disconnect switch assembly 158 having a first switch 160 and second switch 162, and their related discussion; see, for example, paragraph 0025); and, wherein the connection configuration logic is further configured to connect the fourth power interface and the third power interface in a third connection (Fig. 1, controller 144, second battery 148, second switch 162 capable of connecting to the respective power interface associated with the second UPS 122, and their related discussion; see, for example, paragraphs 0025-0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nguyen to include a second battery with its own respective power interface, as taught within Bourgeois, so as to provide a way in which a plurality of batteries may be available within the power system so as to a more efficient and redundant power system capable of supplying power from a variety of sources in an instance in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance the inclusion of a multitude, or plurality, of batteries capable of being charged or discharged, each with a respective interface so as to facilitate such functionalities is considered to have been an obvious matter to one of ordinary skill in the art.
Regarding Claim 8:
Modified Nguyen teaches the limitations of the preceding claim 7. Modified Nguyen further discloses wherein the connection configuration logic is further configured to connect the fourth power interface and the second power interface in a fourth connection (Fig. 1, controller 144, second battery 148, first switch 160 capable of connecting to the respective power interface associated with the first UPS 106, and their related discussion; see, for example, paragraphs 0025-0027. See also the respective teachings of Nguyen with respect to connection configuration logic).
Regarding Claim 9:
Modified Nguyen teaches the limitations of the preceding claim 7. Modified Nguyen further discloses wherein the second power supply comprises a second status interface; and, wherein the connection configuration logic is further configured to: receive, via the second status interface, a third status of the second power supply (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826. In this instance, the third state of the second power supply is seen as a state in which the second power supply has the highest rank with respect to current availability and stability, therefore being identified and selected as the alternative power feed selected by the control system); determine, based on the third status, that the second power supply has transitioned to a third state; and, in response to determining that the second power supply has transitioned to the third state, disconnect the third connection and connect the fourth connection (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826. In this instance, the third state of the second power supply is seen as a state in which the second power supply has the highest rank with respect to current availability and stability, therefore being identified and selected as the alternative power feed selected by the control system. See also the teachings of Bourgeois as discussed above. The Examiner believes that the combination of Modified Nguyen clearly establishes a control system in which the switching device assembly is controlled in such a manner so as to command the respective switches of the system in response to continually monitored and sensed power characteristics associated with the various power sources of the system).
Regarding Claim 10:
Modified Nguyen teaches the limitations of the preceding claim 9. Modified Nguyen further discloses wherein the connection configuration logic is further configured to: receive, (Fig.’s 2, and 8-9, control system 220, switching device assembly 224, ESS 222, steps 802, 804, 806/808, 810, 812, 820, 822, 824, 826, etc., and their related discussion; see, for example, Col. 34, line 22- Col. 36, line 10. As is shown and discussed with respect to figure 8, for example, the system is configured to operate in such a manner that it will routinely acquire and monitor power data and a power waveform associated with a primary power source, power source 208 for example. If, a potential power interruption has been identified, i.e. a transition from a first state to a second state via power degradation such as an interruption or loss of power associated with the first power source, the system will then command the switching device assembly to switch to an alternative power feed, such as power source 210 for example or as stated whichever power feed ranks highest with respect to current availability and stability. The system will then continue to acquire power data associated with a primary power feed, and during an instance in which no power interruption is detected, step 810, and the primary power feed is stable, step 824, command the switching device assembly to connect to the primary power feed, step 826. In this instance, the fourth state of the second power supply is seen as a state in which the second power supply has indicated an interruption or loss of power thereby signaling to the control system to command the switching device assembly to connect with the highest ranked power feed available, which could be the primary power source depending on its current availability and stability. See also the teachings of Bourgeois as discussed above. The Examiner believes that the combination of Modified Nguyen clearly establishes a control system in which the switching device assembly is controlled in such a manner so as to command the respective switches of the system in response to continually monitored and sensed power characteristics associated with the various power sources of the system).
Regarding Claim 11:
Modified Nguyen teaches the limitations of the preceding claim 7. Modified Nguyen further discloses wherein the second connection comprises a connection between the first power interface and the third power interface electrically in parallel with the third connection connecting the fourth power interface and the third power interface (Fig.’s 2, 5A-5B, etc. various switches associated with respective power interfaces shown in parallel, as well as Fig. 1 of Bourgeois which similarly shows the various power interfaces and connections in parallel connection. Furthermore, the Examiner would like to note that it is well-known in the art that there are a finite number of ways in which circuit components may be capable of being connected with one another, i.e. in a parallel or series configuration. The selection of utilizing a parallel or series configuration would have been an obvious matter to one of ordinary skill in the art, and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.).
Regarding Claim 12:
Modified Nguyen teaches the limitations of the preceding claim 7. Modified Nguyen further discloses wherein the fourth connection comprises a connection between the fourth power interface and the second power interface electrically in parallel with the first connection between the first power interface and the second power interface (Fig.’s 2, 5A-5B, etc. various switches associated with respective power interfaces shown in parallel, as well as Fig. 1 of Bourgeois which similarly shows the various power interfaces and connections in parallel connection. Furthermore, the Examiner would like to note that it is well-known in the art that there are a finite number of ways in which circuit components may be capable of being connected with one another, i.e. in a parallel or series configuration. The selection of utilizing a parallel or series configuration would have been an obvious matter to one of ordinary skill in the art, and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.).
Regarding Claim 18:
Nguyen teaches the limitations of the preceding claim 13. While Nguyen discloses the use of an ESS system, Nguyen fails to explicitly teach the power system and ESS comprises a second battery.
However, Bourgeois et al. discloses wherein the second power supply is connected to a second battery (Fig. 1, energy storage device 142 comprising a first battery 146, a second battery 148, etc., and their related discussion; see, for example, paragraph 0022) by means of a third connection between the power interface of the second power supply and a power interface of the second battery (Fig. 1, controller 144, second battery 148, second switch 162 capable of connecting to the respective power interface associated with the second UPS 122, and their related discussion; see, for example, paragraphs 0025-0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nguyen to include a second battery with its own respective power interface, as taught within Bourgeois, so as to provide a way in which a plurality of batteries may be available within the power system so as to a more efficient and redundant power system capable of supplying power from a variety of sources in an instance in which a multitude of power sources may suffer from power loss or interruption. Furthermore, the Examiner would like to note that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance the inclusion of a multitude, or plurality, of batteries capable of being charged or discharged, each with a respective interface so as to facilitate such functionalities is considered to have been an obvious matter to one of ordinary skill in the art.
Regarding Claim 19:
Modified Nguyen teaches the limitations of the preceding claim 18. Modified Nguyen further discloses wherein the first battery connected to the second power supply by means of the second connection comprises a connection between the power interface of the first battery and the power interface of the second power supply electrically in parallel with the third connection between the power interface of the second battery and the power interface of the second power supply (Fig.’s 2, 5A-5B, etc. various switches associated with respective power interfaces shown in parallel, as well as Fig. 1 of Bourgeois which similarly shows the various power interfaces and connections in parallel connection. Furthermore, the Examiner would like to note that it is well-known in the art that there are a finite number of ways in which circuit components may be capable of being connected with one another, i.e. in a parallel or series configuration. The selection of utilizing a parallel or series configuration would have been an obvious matter to one of ordinary skill in the art, and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836